Citation Nr: 0806272	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected left small finger flexor tendon 
laceration, status-post reconstruction with post-surgical 
scar.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Lincoln, Nebraska.  

Procedural history

The veteran served on active duty in the United States Navy 
from February 1965 to March 1990, including service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska which, in part, granted service 
connection for a left finger disability and assigned a 
noncompensable disability rating, effective August 7, 2003.  
The veteran filed a notice of disagreement in regards to the 
January 2004 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a July 
2004 statement of the case (SOC).  The appeal was perfected 
with the submission of the veteran's substantive appeal (VA 
Form 9) in August 2004.

By decision dated October 27, 2005, the Board denied the 
veteran's claim.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a Memorandum Decision dated August 2, 2007, the Court vacated 
the Board's decision and remanded this issue.  The Court's 
decision will be discussed in greater detail below.

Issues not currently within the Board's jurisdiction

In a May 2004 rating decision, the RO denied service 
connection for an upper chest condition/asbestosis.  The 
veteran has not disagreed with that decision, and that issue 
is therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In its October 2005 decision, the Board increased the rating 
assigned for the veteran's service-connected L-2 compression 
fracture to 30 percent disabling.  The Board also denied the 
veteran's claims of entitlement to service connection for 
hypertension, right and left hip disorders, a bilateral knee 
disorder (to include on a secondary basis), and post-
traumatic stress disorder (PTSD).  The veteran did not 
appeal, and the Board's decision at to these issues is final.  
See 38 C.F.R. § 20.1100 (2007).  

The Board also denied the veteran's claim of entitlement to a 
compensable disability rating for service-connected cubital 
tunnel syndrome, status post right medical epicondylectomy.  
The veteran appealed.  The Court affirmed the Board's denial 
in the above-referenced August 2007 Memorandum Decision.  The 
Court's decision as to this issue is final.  See 38 U.S.C.A. 
§ 7252 (West 2002).  


REMAND

In its August 2, 2007 Memorandum Decision, the Court, 
referring to the veteran's recent complaints of "near-
constant pain and throbbing" in his left finger, indicated 
that the November 2003 VA examination report was inadequate 
for rating purposes, as it "addressed only pain on that 
given day and did not address whether [the veteran] had pain 
in his finger at other times."  See the August 2007 
Memorandum Decision, page 2; see also the March 1, 2004 
notice of disagreement, page 2.  

A VA medical examination, which accounts for the veteran's 
recent complaints of near-constant pain, must therefore be 
scheduled.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) and 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for a medical examination in order to 
determine the current severity of the 
service-connected left small finger 
disability.  The veteran's VA claims 
folder should be forwarded to the 
examiner for review in connection with 
the examination.  In assessing the 
veteran's left finger disability, the 
examiner should specifically consider 
the veteran's complaints of near-
constant pain and throbbing in the 
left finger, indicate whether the scar 
is painful, and indicate whether there 
is any functional loss due to left 
finger pain, or any functional loss 
due to weakness, fatigability, 
incoordination or pain on movement.  
A report of the examination should be 
associated with the veteran's VA 
claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to a compensable 
disability rating for service-
connected left small finger flexor 
tendon laceration, status-post 
reconstruction with post-surgical 
scar.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his attorney 
with a supplemental statement of the 
case and allow an appropriate period 
of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



